                                                                                1   DALE L. ALLEN, JR., State Bar No. 145279
                                                                                    dallen@aghwlaw.com
                                                                                2   PHILIP J. DOWNS, JR., State Bar No. 302939
                                                                                    pdowns@aghwlaw.com
                                                                                3   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                    180 Montgomery Street, Suite 1200
                                                                                4   San Francisco, CA 94104
                                                                                    Telephone:     (415) 697-2000
                                                                                5   Facsimile:     (415) 813-2045

                                                                                6   Attorneys for Defendant
                                                                                    CITY OF SAN PABLO
                                                                                7

                                                                                8                                  UNITED STATES DISTRICT COURT
                                                                                9                               NORTHERN DISTRICT OF CALIFORNIA
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10                                        SAN FRANCISCO DIVISION
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   EDDIE C. WATTS II,                             Case No. 4:19-cv-01997-TSH
                                                                               12                           Plaintiff,             DEFENDANT CITY OF SAN PABLO’S
                                                                                                                                   ANSWER TO COMPLAINT
                                                                               13          v.
                                                                                                                                   Hon. Thomas S. Hixson
                                                                               14   CITY OF SAN PABLO and DOES 1-100,
                                                                                                                                   Date:     n/a
                                                                               15                           Defendants.            Time:     n/a
                                                                                                                                   Ctrm:     n/a
                                                                               16
                                                                                                                                   Trial:    None
                                                                               17

                                                                               18          In answer to the Complaint by Plaintiff EDDIE C. WATTS, II, the Defendant CITY OF
                                                                               19   SAN PABLO (“Defendant”) files its answer:
                                                                               20                                                JURISDICTION
                                                                               21          1.      Jurisdiction with this Court is proper.
                                                                               22                                         INTRA DISTRICT ASSIGNMENT
                                                                               23          2.      Assignment of this case is proper.
                                                                               24                                                    PARTIES
                                                                               25          3.      At this time, Defendant lacks sufficient knowledge to admit or deny the allegations
                                                                               26   in this paragraph; therefore, Defendant denies the allegations.
                                                                               27          4.      Admit.
                                                                               28
                                                                                                                                                       CITY OF SAN PABLO ANSWER
                                                                                                                                     1                           4:19-CV-01997-TSH

                                             307467.1
                                                                                1          5.      At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                                2   in this paragraph; therefore, Defendant denies the allegations.

                                                                                3                           CALIFORNIA GOVERNMENT CLAIM PREREQUISITE

                                                                                4          6.      Without waiver of any affirmative defense(s), including immunity from suit, as

                                                                                5   provided by law, Defendant admits that on November 6, 2017 it received a copy of Plaintiff’s

                                                                                6   claim application related to the incident at issue.

                                                                                7                                    GENERAL FACTUAL ALLEGATIONS

                                                                                8          7.      At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                                9   in this paragraph; therefore, Defendant denies the allegations.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          8.      At this time, Defendant lacks sufficient knowledge to admit or deny the allegations
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   in this paragraph; therefore, Defendant denies the allegations.

                                                                               12          9.      At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               13   in this paragraph; therefore, Defendant denies the allegations.

                                                                               14          10.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               15   in this paragraph; therefore, Defendant denies the allegations.

                                                                               16          11.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               17   in this paragraph; therefore, Defendant denies the allegations.

                                                                               18          12.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               19   in this paragraph; therefore, Defendant denies the allegations.

                                                                               20          13.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations
                                                                               21   in this paragraph; therefore, Defendant denies the allegations.

                                                                               22          14.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               23   in this paragraph; therefore, Defendant denies the allegations.

                                                                               24          15.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               25   in this paragraph; therefore, Defendant denies the allegations.

                                                                               26   ///
                                                                               27   ///

                                                                               28   ///
                                                                                                                                                       CITY OF SAN PABLO ANSWER
                                                                                                                                      2                          4:19-CV-01997-TSH

                                             307467.1
                                                                                1                                          FIRST CAUSE OF ACTION

                                                                                2                                   42 U.S.C. §1983 – EXCESSIVE FORCE

                                                                                3                                             (Against DOES 1-100)

                                                                                4          16.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                                5   in this paragraph; therefore, Defendant denies the allegations.

                                                                                6          17.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                                7   in this paragraph; therefore, Defendant denies the allegations.

                                                                                8          18.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                                9   in this paragraph; therefore, Defendant denies the allegations.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          19.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   in this paragraph; therefore, Defendant denies the allegations.

                                                                               12          20.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               13   in this paragraph; therefore, Defendant denies the allegations.

                                                                               14          21.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               15   in this paragraph; therefore, Defendant denies the allegations.

                                                                               16                                    SECOND CAUSE OF ACTION

                                                                               17                                  BATTERY BY A PEACE OFFICER

                                                                               18                                         (Against DOES 1-100)

                                                                               19          22.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               20   in this paragraph; therefore, Defendant denies the allegations.
                                                                               21          23.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               22   in this paragraph; therefore, Defendant denies the allegations.

                                                                               23          24.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               24   in this paragraph; therefore, Defendant denies the allegations.

                                                                               25          25.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               26   in this paragraph; therefore, Defendant denies the allegations.
                                                                               27          26.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               28   in this paragraph; therefore, Defendant denies the allegations.
                                                                                                                                                       CITY OF SAN PABLO ANSWER
                                                                                                                                     3                           4:19-CV-01997-TSH

                                             307467.1
                                                                                1          27.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                                2   in this paragraph; therefore, Defendant denies the allegations.

                                                                                3          28.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                                4   in this paragraph; therefore, Defendant denies the allegations.

                                                                                5          29.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                                6   in this paragraph; therefore, Defendant denies the allegations.

                                                                                7                                         THIRD CAUSE OF ACTION

                                                                                8                        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                                                                                9                                             (Against DOES 1-100)
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          30.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   in this paragraph; therefore, Defendant denies the allegations.

                                                                               12          31.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               13   in this paragraph; therefore, Defendant denies the allegations.

                                                                               14          32.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               15   in this paragraph; therefore, Defendant denies the allegations.

                                                                               16          33.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               17   in this paragraph; therefore, Defendant denies the allegations.

                                                                               18          34.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               19   in this paragraph; therefore, Defendant denies the allegations.

                                                                               20          35.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations
                                                                               21   in this paragraph; therefore, Defendant denies the allegations.

                                                                               22          36.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               23   in this paragraph; therefore, Defendant denies the allegations.

                                                                               24                                        FOURTH CAUSE OF ACTION

                                                                               25                                                 NEGLIGENCE

                                                                               26                                            (Against all Defendants)
                                                                               27          37.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               28   in this paragraph; therefore, Defendant denies the allegations.
                                                                                                                                                        CITY OF SAN PABLO ANSWER
                                                                                                                                     4                            4:19-CV-01997-TSH

                                             307467.1
                                                                                1          38.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                                2   in this paragraph; therefore, Defendant denies the allegations.

                                                                                3          39.     Paragraph 39 is an incomplete statement of Cal. Gov. Code §820, and is not a

                                                                                4   factual allegation. No response is required.

                                                                                5          40.     Paragraph 40 is an incomplete statement of Cal. Gov. Code §815.2, and is not a

                                                                                6   factual allegation. No response is required.

                                                                                7          41.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                                8   in this paragraph; therefore, Defendant denies the allegations.

                                                                                9          42.     Paragraph 42 is an incomplete statement of legal duties owed by police officers to
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   members of the public, and is not a factual allegation. No response is required.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          43.     Paragraph 43 is an incomplete statement of legal duties owed by police officers to

                                                                               12   members of the public, and is not a factual allegation. No response is required. To the extent

                                                                               13   Paragraph 43 alleges the Defendant itself acted negligently, that allegation is denied.

                                                                               14          44.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               15   in this paragraph; therefore, Defendant denies the allegations.

                                                                               16          45.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               17   in this paragraph; therefore, Defendant denies the allegations.

                                                                               18          46.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               19   in this paragraph; therefore, Defendant denies the allegations.

                                                                               20          47.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations
                                                                               21   in this paragraph; therefore, Defendant denies the allegations.

                                                                               22          48.     At this time, Defendant lacks sufficient knowledge to admit or deny the allegations

                                                                               23   in this paragraph; therefore, Defendant denies the allegations.

                                                                               24                                                    PRAYER

                                                                               25          Defendant prays for judgment in its favor and against Plaintiff, that Plaintiff’s claims for

                                                                               26   relief are denied, and that Defendant recover attorneys’ fees and costs as provided for law.
                                                                               27   ///

                                                                               28   ///
                                                                                                                                                         CITY OF SAN PABLO ANSWER
                                                                                                                                     5                             4:19-CV-01997-TSH

                                             307467.1
                                                                                1                                     DEMAND FOR JURY TRIAL

                                                                                2          Defendant demands a jury trial in this matter.

                                                                                3                                       FIRST AFFIRMATIVE DEFENSE

                                                                                4          AS AND FOR A FIRST, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                                5   ALLEGES:

                                                                                6          Plaintiff was himself negligent and careless in and about the matters and events set forth

                                                                                7   in the complaint, and that said negligence contributed to his alleged injuries and/or damages, if

                                                                                8   there were any. A verdict of the jury in favor of Plaintiff, if any, which may be rendered in this

                                                                                9   case must therefore be reduced by the percentage of Plaintiff’s negligence which contributed to
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   the accident and injuries complained of, if any there were.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11                                     SECOND AFFIRMATIVE DEFENSE

                                                                               12          AS AND FOR A SECOND, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               13   ALLEGES:

                                                                               14          Plaintiff assumed the risk of any injuries and/or damages resulting from the matters set

                                                                               15   forth in said complaint, and that said assumption of risk by Plaintiff was a cause of the injuries

                                                                               16   and/or damages alleged by Plaintiff, if any there were.

                                                                               17                                      THIRD AFFIRMATIVE DEFENSE

                                                                               18          AS AND FOR A THIRD, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               19   ALLEGES:

                                                                               20          That the complaint does not state facts sufficient to constitute a cause of action against
                                                                               21   Defendant.

                                                                               22

                                                                               23                                     FOURTH AFFIRMATIVE DEFENSE

                                                                               24          AS AND FOR A FOURTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               25   ALLEGES:

                                                                               26          That the matters alleged in the complaint were caused by the sole negligence of Plaintiff.
                                                                               27   ///

                                                                               28   ///
                                                                                                                                                          CITY OF SAN PABLO ANSWER
                                                                                                                                      6                             4:19-CV-01997-TSH

                                             307467.1
                                                                                1                                       FIFTH AFFIRMATIVE DEFENSE

                                                                                2          AS AND FOR A FIFTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                                3   ALLEGES:

                                                                                4          Plaintiff failed to mitigate his damages.

                                                                                5                                       SIXTH AFFIRMATIVE DEFENSE

                                                                                6          AS AND FOR A SIXTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                                7   ALLEGES:

                                                                                8          Plaintiff was guilty of willful misconduct and wanton and reckless behavior in and about

                                                                                9   the matters and events set forth in said complaint; and that said willful misconduct and wanton
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   and reckless behavior contributed to the injuries and damages alleged, if any there were.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11                                    SEVENTH AFFIRMATIVE DEFENSE

                                                                               12          AS AND FOR A SEVENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               13   ALLEGES:

                                                                               14          As a further, separate, affirmative defense, Defendant alleges that it is entitled to a set-off

                                                                               15   of any damages recovered by Plaintiff.

                                                                               16                                      EIGHTH AFFIRMATIVE DEFENSE

                                                                               17          AS AND FOR A EIGHTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               18   ALLEGES:

                                                                               19          Defendant, a public entity, is immune from liability pursuant to California Government

                                                                               20   Code sections 800 et seq.
                                                                               21                                      NINTH AFFIRMATIVE DEFENSE

                                                                               22          AS AND FOR A NINTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               23   ALLEGES:

                                                                               24          Any and all acts or omissions of Defendant, its agents and employees, which allegedly

                                                                               25   caused the injury at the time and place set forth were the result of an exercise of discretion vested

                                                                               26   in them.
                                                                               27   ///

                                                                               28   ///
                                                                                                                                                           CITY OF SAN PABLO ANSWER
                                                                                                                                       7                             4:19-CV-01997-TSH

                                             307467.1
                                                                                1                                      TENTH AFFIRMATIVE DEFENSE

                                                                                2          AS AND FOR A TENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                                3   ALLEGES:

                                                                                4          Defendant is immune from liability pursuant to the provisions of §§ 815, 815.2, 818,

                                                                                5   820.2, 820.4, 820.6, 820.8, 820.9, 821.6, 844.6, and 845.6 of the Government Code of the State of

                                                                                6   California.

                                                                                7                                   ELEVENTH AFFIRMATIVE DEFENSE

                                                                                8          AS AND FOR A ELEVENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                                9   ALLEGES:
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          The facts alleged in the Complaint do not involve any custom, practice, procedure or
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   regulation of the Defendant, which gives rise to a violation of a constitutional right pursuant to

                                                                               12   Monell v. New York City Department of Social Services, 436 U.S. 658 (1978).

                                                                               13                                    TWELFTH AFFIRMATIVE DEFENSE

                                                                               14          AS AND FOR A TWELFTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               15   ALLEGES:

                                                                               16          Plaintiff may not recover punitive damages from this Defendant because Defendant is a

                                                                               17   public entity.

                                                                               18

                                                                               19                                                  Respectfully submitted,
                                                                               20   Dated: May 6, 2019                             ALLEN, GLAESSNER,
                                                                                                                                   HAZELWOOD & WERTH, LLP
                                                                               21

                                                                               22                                                  By:    /s/ Philip J. Downs, Jr.
                                                                                                                                         DALE L. ALLEN, JR.
                                                                               23                                                        PHILIP J. DOWNS, JR.
                                                                                                                                         Attorneys for Defendant
                                                                               24                                                        CITY OF SAN PABLO
                                                                               25

                                                                               26
                                                                               27

                                                                               28
                                                                                                                                                          CITY OF SAN PABLO ANSWER
                                                                                                                                     8                              4:19-CV-01997-TSH

                                             307467.1
